Citation Nr: 1549408	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  10-47 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for sacroiliac joint dysfunction with pain and discomfort, claimed as a bilateral hip disorder.

2.  Entitlement to service connection for a left foot disorder, to include as secondary to the service-connected mechanical thoracic and lumbar strain with scoliosis and moderate degenerative disc disease disability (thoracolumbar spine disability).

3.  Entitlement to an initial compensable disability rating (or evaluation) for residuals of right fourth finger fracture (right fourth finger fracture disability).

4.  Entitlement to restoration of a 10 percent disability rating for herpes simplex stomatis of the mouth (oral herpes disability), to include consideration of whether the reduction to 0 percent, effective May 1, 2011, was proper.

5.  Entitlement to service connection for a right thumb disorder.

6.  Entitlement to service connection for a left eye disorder.

7.  Entitlement to an initial compensable disability rating for facial scars.

8.  Entitlement to an initial compensable disability rating for left great toe muscle strain.

9.  Entitlement to an initial compensable disability rating in excess of 10 percent for mechanical cervical strain.


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 2001 to February 2008.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008, November 2009 (service connection for bilateral hip disorder), February 2011 (rating reduction for oral herpes disability), and August 2012 (service connection for a left foot disorder) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The issue of service connection for a bilateral hip disorder has been recharacterized as service connection for bilateral sacroiliac joint dysfunction to encompass the claimed hip pain, potentially relevant symptoms, and to better comport with the evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record); Brokowski v. Shinseki, 23 Vet. App. 79, 84-85 (2009).

In June 2014, the Board denied the issues of a higher initial rating for the right fourth finger fracture disability, service connection for a bilateral hip disorder, and restoration of a 10 percent disability rating for the oral herpes disability.  The Veteran appealed the June 2014 Board decision to the United States Court of Appeals for Veterans Claims (the Court).  In June 2015, the Court granted a June 2015 Joint Motion for Remand (JMR), vacated the June 2014 Board decision on the issues being appealed, and remanded the matter to the Board.  The issue of service connection for a left foot disorder - which was remanded by the Board in June 2014 and not vacated by the June 2015 JMR - was remanded by the Board a second time in November 2014 to ensure compliance with the June 2014 Board remand directives, including to schedule the Veteran for a VA examination.  The Veteran was scheduled for a VA examination in July 2015; therefore, the Board finds that the AOJ substantially complied with the November 2014 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

As to the issue of an initial rating for the right fourth finger fracture disability, the June 2015 JMR consistently refers to a left fourth finger disability and does not address a right fourth finger disability.  As the Veteran is not service connected for a left fourth finger disability and has never claimed service connection for a left fourth finger disability, the Board will treat the June 2015 JMR as if it vacated and remanded the Board's prior decision on the issue of an initial rating for the right fourth finger fracture disability.  The Board finds that the Veteran will not be prejudiced by such action, as the full context of the record clearly indicates that the June 2015 JMR's consistent references to a left fourth finger disability rather than a right fourth finger disability were a series of clerical errors.  

As to the appeal for restoration of a 10 percent disability rating for the oral herpes disability, the Veteran asserted that the February 2011 rating decision from which the appeal arises was clearly and unmistakably erroneous.  A claim of clear and unmistakable error (CUE) is a collateral attack on an otherwise final rating decision by a VA regional office.  See Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  The Veteran/representative cannot raise a claim of CUE against the February 2011 rating decision because the February 2011 rating decision, which is currently on appeal, has not become final.  See Scott v. Brown, 7 Vet. App. 184 (1994).  The purported issue of whether the February 2011 rating decision was clearly and unmistakably erroneous with respect to the issue of restoration of a 10 percent disability rating for the oral herpes disability is a legal nullity due to lack of a final decision; however, the Board maintains jurisdiction over the more general issue of entitlement to restoration of a 10 percent disability rating for the oral herpes disability, to include consideration of whether the reduction to 0 percent, effective May 1, 2011, was proper.  The Board will construe the CUE statement as a statement of disagreement with the reduction decision, and will consider the content of the statement as it pertains to the issue of restoration that is on appeal.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case. 

The issues of service connection for right thumb and left eye disorders, and initial ratings for facial scars, left great toe muscle strain, and mechanical cervical strain are addressed in the REMAND portion of the decision below are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current disability of bilateral sacroiliac joint dysfunction with pain and discomfort.

2.  The bilateral sacroiliac joint dysfunction disability is caused by the service-connected low back disability.

3.  The Veteran does not have a current left foot disability.

4.  For the entire initial rating period from February 13, 2008, the service-connected right fourth finger fracture disability has manifested pain, weakness, stiffness, and limitation of flexion to 85 degrees, with flare-ups of pain in cold, damp weather.

5.  In a November 2010 rating decision, the RO proposed to reduce the disability rating for the oral herpes disability from 10 percent to 0 percent disabling.  

6.  In a February 2011 rating decision, the RO reduced the disability rating for the oral herpes disability to 0 percent, effective May 1, 2011, under Diagnostic Code 7899-7806, on the basis of a finding that the oral herpes disability did not cover at least 5 percent of the entire body or require the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs to help control the oral herpes disability.

7.  The 10 percent disability rating for the oral herpes disability had been in effect for less than five years at the time of the reduction.

8.  At the time of the February 2011 rating decision that reduced the oral herpes disability rating, the oral herpes disability manifested intermittent mouth ulcers, pain, and occasional bleeding that was analogous to a scar at least 1/4 in. (0.6 cm.) wide at its widest part (disfigurement of the face).


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral sacroiliac joint dysfunction with pain and discomfort, as secondary to the service-connected low back disability, have been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2.  The criteria for service connection for a left foot disorder, including as secondary to the service-connected thoracolumbar spine disability, have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

3.  For the entire increased rating period from February 13, 2008, the criteria for an increased disability rating in excess of 0 percent for the right fourth finger fracture disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024-5230 (2015).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for restoration of a 10 percent disability rating for the oral herpes disability, effective May 1, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.85, 4.118, Diagnostic Code 7800 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the Board is granting the full benefit sought on appeal as it relates to the claim of service connection for bilateral sacroiliac joint dysfunction, this claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 
38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.

In a June 2012 letter sent prior to the initial denial of the claim for service connection for a left foot disorder, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran on the issue of service connection for a left foot disorder.

In the appeal for a higher initial rating for the right fourth finger fracture disability, because the appeal arises from disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

As to the appeal for restoration of a 10 percent disability rating for the oral herpes disability, which includes consideration of the propriety of the reduction of the rating from 10 percent to 0 percent, effective May 1, 2011, the regulations pertaining to the reduction of ratings for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i) (2015).  For this reason, the Board concludes that the VCAA does not apply to this issue.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); see also Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) (identifying the issue as "a rating reduction case, not a rating increase case").  While the VCAA is inapplicable to this issue, the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the disability rating by notifying the Veteran of rights and giving an opportunity for a hearing and time to respond; thus, the Board finds that all notification actions needed to fairly adjudicate this issue have been accomplished.

The Board concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, relevant VA examination reports, and the Veteran's lay statements.

VA most recently examined the right fourth finger disability in March 2012.  The March 2012 VA examiner performed a physical evaluation, interviewed the Veteran about past and present symptomatology, and reported on the relevant rating criteria.  The Board finds that the March 2012 VA examination report is adequate to assist in rating the right fourth finger fracture disability, and that no further examination or opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As noted above, the VCAA does not apply in the appeal for restoration of a 
10 percent disability rating for the oral herpes disability; however, VA examined the oral herpes disability in April 2008.  The April 2008 VA examiner received a medical history from the Veteran regarding past and present symptomatology and physically examined the mouth.  Notably, the April 2008 VA examination reflects that the oral herpes disability was not manifesting current symptoms during the examination.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) (finding an examination inadequate when administered during the inactive stages of the claimant's condition).  The Board may rely on an examination administered when the claimant's condition is not inflamed if there has been no allegation that the condition affects earning capacity and when the active stage lasts only a few days, rather than weeks or months.  See Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (explaining how the temporal nature of a cyclical condition may be a factor in determining the adequacy of a VA examination).  

The April 2008 VA examination report indicates that the Veteran reported approximately six active stages per year, each lasting between 5 and 12 days.  The remaining evidence generally supports a finding of a cycle of herpes outbreaks that are consistent with the history provided by the Veteran during the April 2008 VA examination.  The Veteran has not reported, and the evidence does not otherwise suggest, that the service-connected oral herpes disability affects earning capacity, or that flare-ups last weeks or months.  The Veteran was provided with another opportunity to have the service-connected oral herpes disability examined; however, the Veteran failed to report to a July 2011 VA oral herpes examination, and did not provide an explanation.  For the reasons outlined above, the Board finds that the April 2008 VA examination report is adequate to assist in rating the oral herpes disability, and that no further examination or opinion is needed.  See Barr, 21 Vet. App. at 312.

In addition to the above, there is competent evidence of record to rate.  The Board has relied on all evidence included in the record - including the Veteran's reported history of symptoms, not just "medical" findings at the April 2008 VA examination - to rate the disability, so even if a VA examination was conducted at an active phase/flare-up, it could not further substantiate that fact because that fact is already established.  Also, a VA examination on one day would not tend to show more frequency or duration of the flare-ups or symptoms, as those rating factors are established entirely on the Veteran's history (whether during VA examination, treatment, or as part of other statements during the appeal period or in support of the claim).

As to the issue of service connection for a left foot disorder, the Board's June 2014 Remand directives were not disturbed by the June 2015 JMR.  After finding that a November 2012 VA examination report - which was conducted for the service-connected thoracolumbar spine disability, not the claimed left foot disorder, but included a medical opinion regarding the left foot - was inadequate because it did not include all appropriate diagnostic testing, the Board remanded the issue of service connection for a left foot disorder for a new VA examination.  The AOJ notified the Veteran in a May 2015 letter that a VA examination would be scheduled by the nearest VA medical facility, and that when a claimant fails to report for an examination or reexamination without good cause, the appeal shall be rated based on the evidence of record, or even denied.  A VA examination was scheduled for July 2015; however, the Veteran failed to report for the VA examination and did not provide good cause.  

Individuals for whom examinations have been authorized and scheduled in conjunction with VA compensation claims are required to report for such examinations.  38 C.F.R. § 3.326(a); see also Dusek v. Derwinski, 2 Vet. App. 519 (1992).  In addition, as discussed below, the issue of service connection for a left foot disorder is decided on the absence of a current left foot disability.  While the representative asserted that the November 2012 VA examination was inadequate because the November 2012 VA examiner relied on 2010 x-rays of the back to assist in providing an opinion related to the left foot, the Veteran's reported left foot disorder symptoms pertain to the nerves, which are not addressed with x-ray imaging.  The November 2012 VA examiner provided current findings related to left lower extremity nerves, including a normal sensory examination of the left foot, and the absence of pain, numbness, paresthesias and/or dysesthesias in the left lower extremity.  In addition, VA provided an examination specific to the left foot in July 2012 that does not reflect a current diagnosis for a left foot disability.  Similarly, VA treatment records, which are current through June 2015, do not reflect a current left foot disability.  For these reasons, the Board finds that no further action is necessary to meet the requirements of the duty to assist.  See 
38 C.F.R. § 3.655 (2015); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992) (holding that the duty to assist is not always a one-way street, or a blind alley, and that the veteran must be prepared to cooperate with VA's efforts to provide an adequate medical examination and submit all the medical evidence supporting the issue).

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the issues, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 
5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
Service Connection for Sacroiliac Joint Dysfunction

In August 2009, the Veteran filed a claim for service connection for a bilateral hip disorder based on constant bilateral hip pain.  The Veteran asserts that a bilateral hip disorder is caused by the service-connected low back disability.  See August 2009 VA Form 21-4138.

On review of all the evidence, lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran has a current disability of bilateral sacroiliac joint dysfunction with pain and discomfort.  VA examined the Veteran for a hip disorder in October 2010; however, the October 2010 VA examiner opined that the Veteran does not have a bilateral hip disorder.  On review of the symptoms, which included lumbosacral spine pain and discomfort extending to the sacroiliac joints, the October 2010 VA examiner stated that there were no specific symptoms or diagnosis regarding any pathology specific to the hip joints.  The October 2010 VA examiner opined that the sacroiliac joint pain and discomfort suggested sacroiliac joint dysfunction.  Also, the Veteran's reports of pain and discomfort constitute evidence of a current disability.

As explained above, the October 2010 VA examination report does not include a diagnosis or even symptoms of a current bilateral hip disorder.  The pain and discomfort in the hip region was attributed to the sacroiliac joint dysfunction disability.  VA treatment records do not include any diagnosis for a current hip disability.  The Veteran has not identified a specific hip disability diagnosed by a medical doctor or attempted to self-diagnose a bilateral hip disorder, and has only reported bilateral hip disorder symptoms.  The claimed hip disorder symptoms have been considered within the claim for bilateral sacroiliac joint dysfunction with pain and discomfort.  See Clemons, 23 Vet. App. 1.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has a current disability of bilateral sacroiliac joint dysfunction with pain and discomfort.

On review of all the evidence, lay and medical, the Board finds that the evidence is in equipoise as to whether the current bilateral sacroiliac joint dysfunction is caused by the service-connected low back disability.  The October 2010 VA examiner opined that the sacroiliac joint pain and discomfort represent "symptoms relative to (and perhaps a progression of) [the Veteran's] service-connected lumbar spine condition."  Resolving reasonable doubt in the Veteran's favor, the Board finds that the current bilateral sacroiliac joint dysfunction is caused by the service-connected low back disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.  

Because the Board is granting service connection for bilateral sacroiliac joint dysfunction with pain and discomfort on a secondary theory of entitlement under 38 C.F.R. § 3.310, and because the Veteran has not asserted that the bilateral sacroiliac joint dysfunction - or even the claimed bilateral hip disorder - was incurred in or directly caused by service, the Board does not reach the theory of direct service connection under 38 C.F.R. § 3.303(d). 

For rating purposes, the initial disability rating for the sacroiliac joint dysfunction disability should consider the hip disorder symptoms reported by the Veteran.  While the October 2010 VA examiner related the sacroiliac joint dysfunction to the service-connected low back disability, and 38 C.F.R. § 3.310 instructs that a "secondary condition shall be considered a part of the original condition," the sacroiliac joint is a separate and distinct joint from the back and hip joints, and is located between those two joints.  

In this Veteran's case, although there is no specific diagnosis for the hip, the Veteran's reported symptoms show that the sacroiliac joint dysfunction has manifested pain in the hips and may, therefore, is analogous to a hip disability.  Given the anatomical location of the sacroiliac joints, general sacroiliac joint pain could be rated as part of either a low back disability or a hip disability.  The Veteran is service connected for a low back disability, currently rated as 10 percent disabling based on minimal limitation of motion, pain, and weakness.  See June 2014 Board decision at 13-15.  The Board's reasons and bases for assigning the 10 percent rating (in the June 2014 Board decision) does not clearly consider the reported sacroiliac joint pain and discomfort, or more generally speaking, the October 2010 VA examination report that related the bilateral sacroiliac joint pain and discomfort to the service-connected low back disability.   

For these reasons, an initial rating for bilateral sacroiliac joint dysfunction most beneficial to the Veteran would be to grant service connection for a disability analogous to a hip disorder and provide two 10 percent ratings (left and right sacroiliac joints) under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015) based on noncompensable limitation of motion in the hips due to pain and discomfort.  Although the Veteran does not have an arthritis diagnosis, painful motion of a major joint (hip) may serve as the basis of a minimum 10 percent rating for painful, unstable, or malaligned joints.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (noting a rating of 10 percent is for application when the limitation of motion of a specific joint as confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion is noncompensable under the appropriate diagnostic code).

Service Connection for a Left Foot Disorder

The Veteran contends that service connection is warranted for a left foot disorder characterized by tingling and numbness in the toes.  The Veteran asserts that the left foot disorder was caused by the service-connected thoracolumbar spine disability.  See May 2012 VA Form 21-4138.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding a current left foot disability.  VA examined the left foot in July 2012.  The July 2012 VA examiner did not provide a diagnosis for a left foot disability, only left foot paresthesias, which is an abnormal touch sensation, and not a diagnosed disability.  Dorland's Illustrated Medical Dictionary 1383 
(32d ed. 2012).  The Veteran reported that the paresthesias - in this case, described as numbness - was intermittent, occurring 3 times per month.  

As discussed above, the left lower extremity was examined as part of a November 2012 VA back examination.  The November 2012 VA examiner provided current findings related to left lower extremity nerves, including a normal sensory examination of the left foot, and the absence of pain, numbness, paresthesias and/or dysesthesias in the left lower extremity.  VA treatment records, which are current through June 2015, likewise, reflect no current left foot disability.  
In sum, the evidence demonstrates no objective evidence of a current left foot disability.  The Veteran has reported intermittent tingling and numbness in the left foot toes, but VA examiners have not diagnosed a current left foot disability after examination of the bones, muscles, and nerves.  The Veteran also has not reported a diagnosis by a doctor.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis). 

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  See also Sanchez- Benitez v. West, 
13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001).

For these reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran has a current left foot disability.  Accordingly, the criteria for service connection for a left foot disorder, to include as secondary to the service-connected thoracolumbar spine disability, have not been met, and the claim must be denied.  38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.




Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Court has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.; 
38 C.F.R. § 4.2.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Initial Rating for Right Fourth Finger Fracture Disability

The RO granted service connection for residuals of a right fourth finger fracture in an August 2008 rating decision, initially assigning a noncompensable (0 percent) disability rating, effective from February 13, 2008, under Diagnostic Code 5024-5230.  38 C.F.R. § 4.71a.  The Veteran filed a notice of disagreement with the initial noncompensable rating, contending that the noncompensable rating does not adequately account for pain on motion when measuring limitation of movement.

For the entire initial rating period from February 13, 2008, the service-connected right fourth finger fracture disability has been rated as noncompensable under Diagnostic Code 5024-5230.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).  The additional code, shown after the hyphen, represents the basis for the rating, while the primary code indicates the underlying source of the disability.  In this case, Diagnostic Code 5024 is used for rating tenosynovitis disabilities, while Diagnostic Code 5230 indicates the schedular rating criteria used to rate limitation of motion of the fourth (ring) finger.

Diagnostic Code 5230 provides a single noncompensable (0 percent) rating for limitation of motion of the ring finger.  A noncompensable rating is assigned for limited ring finger motion in either the major (dominant) or minor hand.  As such, the service-connected right fourth finger fracture disability is rated at the maximum rating provided by Diagnostic Code 5230; therefore, a higher disability rating under Diagnostic Code 5230 is not available.  38 C.F.R. § 4.71a.

VA examined the right fourth finger in April 2008.  The Veteran reported daily pain, weakness, and stiffness.  Extension was complete; however, flexion was limited to 85 degrees.  There was pain with repetitive use.  The DeLuca examination consisted of five additional exercises revealing mild pain, minimal weakness, and fatigue, but no incoordination.

VA examined the right fourth finger again in March 2012.  The Veteran reported pain in the proximal joint in colder months, when the right fourth finger will turn white and working (as a technician using his hands) for long becomes difficult.  The Veteran also stated that pain flare-ups occur in cold, damp weather.  The March 2012 VA examiner noted minimal limited range of motion in the proximal joint, and that there was no functional loss or functional impairment of any finger or thumb, despite the mild limitation of motion.  Ankylosis was not present.  Function was not so diminished that amputation with prosthesis would equally serve the Veteran.

VA treatment records do not include any evidence of treatment for the right fourth finger.  The Veteran's written statements regarding the severity of the right fourth fracture disability have been limited to the contention that the noncompensable rating does not adequately account for pain on motion when measuring limitation of movement, including flare-ups in colder months that increase pain and decrease mobility.  See April 2011 VA Form 21-4138.

In sum, the evidence demonstrates that for the entire initial rating period from February 13, 2008, the service-connected right fourth finger fracture disability has manifested pain, weakness, stiffness, and limitation of flexion to 85 degrees, with flare-ups of pain in cold, damp weather.  The symptoms of pain, weakness, and stiffness are all considered to the extent that they create functional loss in the right fourth finger, to include decreased movement, weakened movement, and excess fatigability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca.  However, as noted above, disabilities of the fourth (ring) finger that result in functional loss and/or limitation of motion may only be rated as noncompensable; therefore, a higher disability rating in excess of 0 percent under Diagnostic Code 5230 is not available.

The Board has considered whether an initial disability rating in excess of 0 percent is available under any other diagnostic code pertaining to the fingers.  As to Diagnostic Code 5227, the evidence does not demonstrate either favorable or unfavorable ankylosis in the fourth digit, and even if favorable or unfavorable ankylosis were found, Diagnostic Code 5227 only provides a single noncompensable rating.  The Veteran is already service connected for a right fourth finger scar - the rating for which is not currently on appeal - so the Board does not reach the question of a separate disability rating under Diagnostic Code 7805.  38 C.F.R. § 4.118 (2015).

While the evidence does not demonstrate that the right fourth finger fracture disability has resulted in right fourth finger amputation, Diagnostic Code 5155 provides a 10 percent rating for amputation of the ring finger of the major or minor hand without metacarpal resection, at the proximal interphalangeal joint or proximal thereto.  A 20 percent rating is assigned for amputation of the ring finger of the major or minor hand with metacarpal resection (more than one-half of the bone lost).  38 C.F.R. § 4.71a, Diagnostic Code 5156 (2015).  The Board finds that right fourth finger pain, weakness, stiffness, and limitation of flexion to 85 degrees, with flare-ups of pain in cold, damp weather does not more nearly approximate the disability picture contemplated by amputation without metacarpal resection at the proximal interphalangeal joint or proximal thereto.  While the evidence shows some limitation of motion in the right fourth finger, the evidence, including the specific clinical notes in the March 2012 VA examination report, does not show either right fourth finger ankylosis or a right fourth finger disability picture analogous to amputation.  As such, the Board finds that an initial rating in excess of 0 percent under Diagnostic Code 5156 is not warranted.  38 C.F.R. § 4.71a.

Lastly, Diagnostic Code 5003 rates degenerative arthritis, including painful motion associated with the arthritis, even when there is noncompensable limitation of motion.  Diagnostic Code 5003 provides that degenerative arthritis established by 
 x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (e.g., Diagnostic Codes 5228 to 5230), provided the limitation of motion is compensable; however, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, Diagnostic Code 5003 provides that a rating of 10 percent is for application for each such major joint affected by limitation of motion.  

Here, Diagnostic Code 5230 (ring or little finger, limitation of motion) does not provide a compensable rating for limitation of motion.  Moreover, the evidence does not demonstrate, and the Veteran does not contend, that the service-connected right fourth finger fracture disability affects more than just the right fourth finger; therefore, the weight of the evidence is against finding that the service-connected right fourth finger fracture disability warrants consideration for a rating under Diagnostic Code 5003 because the right fourth finger is not a major joint and does not affect a group of minor joints.  As such, a minimum 10 percent disability rating under Diagnostic Code 5003 for limitation of motion in the right fourth finger is not warranted.  In sum, the appeal for a higher initial disability rating in excess of 
0 percent for the service-connected right fourth finger fracture disability must be denied.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right fourth finger fracture disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The right fourth finger fracture disability has manifested pain, weakness, stiffness, limitation of flexion, and flare-ups of pain in cold, damp weather.  The schedular rating criteria specifically provide ratings for painful arthritis (Diagnostic Code 5003, 38 C.F.R. 
§ 4.59) and limitation of motion (Diagnostic Code 5230), including motion limited by orthopedic factors such as pain, weakness, and fatigue (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), which are incorporated into the schedular rating criteria.  As the appeal is focused on a right fourth finger disability, the Board notes that the schedular rating criteria differentiate between impairments to each of the individual fingers, illustrating that limitation of motion and functional impairment for each of the individual fingers was specifically considered when the schedular ratings were constructed.  As such, comparing the Veteran's disability level and symptomatology of the right fourth finger fracture disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  To the extent that the Veteran may have asserted that the flare-ups of pain and limitation of motion of the right ring finger in colder months limits the ability to work, the Board notes that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  

The problems reported by the Veteran are specifically contemplated by the schedular rating criteria discussed above, including the effect on his daily life.  While the Veteran reported that he works fewer hours in colder months due to right fourth finger pain, as discussed above, the schedular rating criteria specifically contemplate painful motion in the ring finger, as well as amputation of all or part of the ring finger.  The Board finds that flare-ups of pain in cold, damp weather do not present an exceptional disability picture for the right fourth finger fracture disability.  In the absence of exceptional factors associated with the right fourth finger disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lastly, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not alleged, and the evidence does not suggest, inability to secure or follow substantially gainful employment due to the service-connected right fourth finger disability; therefore, the Board finds that the issue of entitlement to a TDIU has not been reasonably raised by the record or by the Veteran.  See id. at 453-54.

Restoration of Oral Herpes Rating

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in rating of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

The requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 10 percent to 0 percent for the service-connected oral herpes disability were properly executed by the RO.  In a November 2010 rating decision, the RO notified the Veteran of the proposed rating reduction, and in an accompanying November 2010 letter, the RO instructed the Veteran to submit any additional evidence within 60 days to show that the disability rating for the oral herpes disability should not be reduced.  The Veteran did not submit any evidence during the 60-period that followed.

The RO took final action to reduce the disability rating in a February 2011 rating decision, in which the disability rating was reduced from 10 percent to 0 percent disabling, effective May 1, 2011, on the basis of a finding that the oral herpes disability did not cover at least 5 percent of the entire body, or use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs to help control the oral herpes disability.  The Veteran was notified of this action by letter dated February 10, 2011.  This action was more than 60 days after the notice of the proposed action.  For these reasons, the Board finds that the RO properly executed the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 10 percent to 0 percent disabling for the service-connected oral herpes disability.  The Veteran does not contend otherwise.

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer, 2 Vet. App. at 277.  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  Brown v. Brown, 5 Vet. App. 413, 417-18 (1993).

However, for other disabilities that are likely to improve, that is, disabilities for which a rating has been in effect for less than five years, re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c) (2015).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, and 4.13); 38 C.F.R. § 3.44(c) (2015).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer at 281-82.  However, post-reduction evidence may not be used to justify an improper reduction.

Under 38 C.F.R. § 3.344, the pertinent disability rating must have continued for five years or more before the criteria in paragraphs (a) and (b) of that section become applicable.  At the time of the February 2011 rating decision, the Veteran had been rated at 10 percent disabling since February 13, 2008, the effective date for service connection, for less than five years.  As such, the provisions of 38 C.F.R. 
§§ 3.344(a) and (b) are not directly applicable in this case and the analysis will proceed under 38 C.F.R. § 3.344(c).

As there is no specific diagnostic code pertaining to herpes simplex, the service-connected oral herpes disability has been rated by analogy under 38 C.F.R. § 4.118, Diagnostic Code 7899-7806.  Diagnostic Code 7806 indicates the schedular rating criteria used to rate dermatitis or eczema.  Under Diagnostic Code 7806, a 10 percent rating is assigned when at least 5 percent, but less than 20 percent of the entire body is covered; or at least 5 percent, but less than 20 percent of exposed areas are affected; or for intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, that is required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118.

On review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period from February 13, 2008, to include at the time of the February 2011 rating reduction, the service-connected oral herpes disability has manifested approximately six outbreaks per year, characterized by pain, occasional bleeding, and mouth ulcers that make it difficult to speak, swallow, and eat.  The Veteran submitted an April 2011 letter disagreeing with the reduction and reporting that the oral herpes disability manifested outbreak symptoms including pain, occasional bleeding, and mouth ulcers that make it difficult to speak, swallow, or eat.  The Veteran reported use of Percocet for pain management.  As noted in above, the Veteran failed to report to a July 2011 VA examination for the oral herpes disability, and did not provide an explanation.

The Veteran was previously examined by VA in April 2008.  The oral herpes disability was not manifesting any symptoms at the time of the April 2008 VA examination.  The Veteran reported that, when active, the oral herpes disability manifested symptoms including mouth ulcers, pain, and occasional bleeding.  The Veteran stated that the herpes outbreaks occur approximately six times per year and last 5 to 12 days.  Use of medications such as Percocet, Zovirax, and Mobic were noted to treat symptoms.
In sum, the evidence demonstrates that, at the time of the February 2011 rating reduction, the service-connected oral herpes disability was manifested by intermittent mouth ulcers, pain, and occasional bleeding.  All symptoms were confined to the mouth and inner lips, and the evidence does not demonstrate use of intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, that was required for a total duration of less than six weeks during any period.  As such, the criteria for a 10 percent disability rating under Diagnostic Code 7806 were not shown on VA examination or otherwise in the record; however, as explained below, the Veteran's symptoms could have - and should have - been rated under an alternative diagnostic code (Diagnostic Code 7800), and rating under the alternative diagnostic code criteria would show no actual improvement of the oral herpes disability, and justify a continued 10 percent disability rating at the time of the reduction.  

Under Diagnostic Code 7800, disfigurement of the head, face, or neck, a 10 percent rating is warranted when a veteran experiences one characteristic of disfigurement.  The 8 characteristics of disfigurement for the purposes of evaluation under § 4.118 are: scar of 5 in. or more (13 or more cm.) in length; scar at least 1/4 in. (0.6 cm.) wide at its widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 sq. in. (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 sq. in. (39 sq. cm.); underlying soft tissue missing in an area exceeding 6 sq. in. (39 sq. cm.); and skin indurated and inflexible in an area exceeding 6 sq. in. (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800.

The Board finds that, for the entire initial rating period from February 13, 2008, to include at the time of the February 2011 rating reduction, the service-connected oral herpes disability - particularly the intermittent mouth ulcers - has been analogous to a scar at least 0.6 cm. wide at its widest part.  The Veteran reported 3 to 10 ulcers in the mouth and inner lip areas during active stages.  Based on this evidence, the alternative rating criteria have been met for a 10 percent disability rating under Diagnostic Code 7800.  38 C.F.R. § 4.118.  The RO implementing the reduction for the oral herpes disability should have considered this alternative rating at the time of the reduction decision, as such consideration would have shown that the criteria for a 10 percent disability rating under Diagnostic Code 7800 had been met at the time of the reduction, so would not have resulted in a reduction from 10 percent to 0 percent.  This would have been essentially a change of diagnostic code (from Diagnostic Code 7806 to 7800).  The RO should have changed the diagnostic code and rated the oral herpes disability as 10 percent disabling under Diagnostic Code 7800, rather than reducing the rating from 10 percent disabling to noncompensable under Diagnostic Code 7806.

There is no suggestion that these ulcers occupied an area exceeding 39 sq. cm., which would incorporate nearly the entire mouth and inner lip areas.  Moreover, the mouth ulcers are intermittent, and not permanent.  However, the Veteran has described painful ulcers that alternatively could be compared to painful disfigurement even though the ulcers are not scars or even permanent disfigurement.  Under the alternative analysis, a separate disability rating would not be warranted as the alternative analysis would essentially rate the same disability symptoms under a different (but analogous) diagnosis.  See 38 C.F.R. § 4.14 (2015).  Given the continued recurrence of the oral herpes outbreaks, to include activity at or around the time of the February 2011 rating reduction, the weight of the evidence is against finding that an improvement in the oral herpes disability actually occurred.  For these reasons, had the RO applied the doctrine of reasonable doubt and resolved the reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 10 percent disability rating under Diagnostic Code 7800 would have been met at the time of the reduction, resulting in no reduction but only a change of diagnostic code.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.118.  As such, the reduction of the disability rating for the oral herpes disability to 0 percent effective from May 1, 2011 was improper, and restoration of the 10 percent disability rating for the oral herpes disability is warranted.

This is not an increased rating issue; therefore, the current degree of disability (in excess of 10 percent) manifested by the oral herpes disability is not at issue.  A claim stemming from a rating reduction action is a claim for restoration of the prior rating that, typically, does not contemplate a claim for an increased rating.  
See Peyton, 1 Vet. App. at 286; Dofflemyer, 2 Vet. App. at 280.  Likewise, the higher-rating related extraschedular rating under 38 C.F.R. § 3.321(b) would be part of an increased rating claim rather than the restoration issue now on appeal.  


ORDER

Service connection for bilateral sacroiliac joint dysfunction with pain and discomfort is granted.

Service connection for a left foot disorder, including as secondary to the service-connected thoracolumbar spine disability, is denied.

For the entire initial rating period from February 18, 2008, a higher initial disability rating in excess of 0 percent for the right fourth finger fracture disability is denied.  

As reduction of a 10 percent disability rating for the oral herpes disability was not proper, restoration of the 10 percent disability rating from May 1, 2011 is granted.


REMAND

Service Connection for Right Thumb and Left Eye Disorders &
Initial Ratings for Facial Scars, Left Great Toe Muscle Strain, 
and Mechanical Cervical Strain

In an August 2008 rating decision, the RO denied service connection for a right thumb and left eye disorders.  The RO granted service connection for facial scars, left great toe strain, and mechanical cervical strain, and assigned initial disability ratings for each of these disabilities.  In August 2009, the Veteran filed a notice of disagreement with the RO's denial of service connection for a right thumb and left eye disorders, and with the initial ratings assigned for the newly service-connected facial scars, left great toe strain, and mechanical cervical strain disabilities.

In the June 2014 Board Remand, the RO was asked to prepare a statement of the case on these issues.  The Board remanded these issues again in November 2014, requesting for a second time that the RO prepare a statement of the case on these issues.

While the electronic claims file currently includes a November 2009 statement of the case for these issues, the record does not reflect that the November 2009 statement of the case has been mailed to the Veteran's currently authorized representative.  The November 2009 statement of the case was originally mailed to the incorrect representative.  The RO received a May 2010 letter from the currently authorized representative - appointed in August 2009 - indicating that a statement of the case had never been received.  

The record does not reflect that the AOJ mailed a statement of the case for these issues to the currently authorized representative.  Where a statement of the case has not been provided following the timely following of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the issues of service connection for right thumb and left eye disorders, and initial ratings for facial scars, left great toe muscle strain, and mechanical cervical strain are REMANDED for the following action:

The AOJ should issue a statement of the case that addresses the issues of  service connection for right thumb and left eye disorders, and initial ratings for facial scars, left great toe muscle strain, and mechanical cervical strain.  

A copy of the statement of the case for the issues of  service connection for right thumb and left eye disorders, and initial ratings for facial scars, left great toe muscle strain, and mechanical cervical strain should be sent to both the Veteran and the representative.  
The Veteran and representative should be informed that, in order to perfect an appeal of these issues to the Board, a timely and adequate substantive appeal following the issuance of the statement of the case must be filed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


